Citation Nr: 0514758	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury, and, if so, whether that claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that, as described below, the veteran 
previously filed a claim for service connection as to the 
present issue.  The RO issued a rating decision in March 
1987, and, after the veteran perfected an appeal, the Board 
confirmed the RO's denial of service connection in a July 
1988 decision.  Thereafter, the RO confirmed its denial of 
service connection for a low back disorder in a November 1988 
rating decision.

FINDINGS OF FACT

1.  Service connection for claimed residuals of  a low back 
injury was denied in a November 1988 RO rating decision.  The 
veteran was notified of the decision that same month, and an 
appeal of the decision was not initiated.  That was the last 
final rating decision, up to the present time, denying the 
veteran's claim for service connection for a low back 
disorder.

2.  The evidence added to the record since the November 1988 
rating decision does bear directly and substantially upon the 
issue of service connection for a low back injury, and is, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue, warranting reopening of the 
previously denied claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
low back disorder is related to the veteran's period of 
military service.


CONCLUSION OF LAW

1.  Evidence submitted since the November 1988 rating 
decision wherein the RO denied service connection for 
residuals of a low back injury is new and material; thus, the 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).

2.  The veteran's low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

An August 1966 service medical record shows the veteran 
reported falling down a ladder and injuring his low back.  He 
landed on his heels.  The pain was described as being in his 
lower back, radiating upward.  A subsequent August 1966 
service entry shows the veteran received heat treatment to 
his lower back.  A September 1996 Medical Board Report shows 
the veteran was determined to have a mental disorder, and he 
was medically discharged from the military for that reason.  
The Medical Board also indicated that the veteran, at that 
time, suffered from no disability which was the result of an 
incident of service or which was aggravated thereby.  The 
veteran appeared before the Medical Board in person, was 
informed of its findings, and did not desire to submit a 
statement in rebuttal.

In February 1984, the veteran underwent VA examination.  He 
made no complaints and received no diagnosis indicative of 
back pain.

In February 1987, the veteran underwent VA examination.  He 
complained of pain in his upper and lower back.  He said he 
had trouble sleeping, and awoke with pain in his back and 
left leg.  An X-ray of the lumbosacral spine showed that the 
vertebral body heights and intervertebral disc space heights 
were well maintained.  The veteran indicated that he fell 
down a ladder on an emergency drill onboard ship, and injured 
his back and legs.  He had pain in the back of his neck and 
his legs.  He had poor sleep from the pain.  He stated he was 
hospitalized at the Los Angeles Naval Hospital in 1966 and 
then received a medical discharge.  He had no 
hospitalizations since then, but received rehabilitation 
treatment.  Examination of the veteran's musculoskeletal 
system revealed no diseases or injuries.  The veteran 
complained of pain with straight leg raising and external and 
internal rotation of the thigh.  Muscle strength was normal.  
The diagnosis was lumbosacral strain.

In a January 1988 written statement, the veteran indicated 
that he had suffered back pain since he was in the military.

In a September 1988 written statement, M.K., M.D., indicated 
that the veteran complained of an old shoulder injury.  
Whenever he lay down for a few minutes, he developed a 
tingling feeling in the right leg.  The veteran questioned 
whether this was all related to his injury in service, when 
he fell down a ladder approximately six feet and landed on 
his back.  Examination revealed normal range of motion of the 
lumbar spine.  There was some nonspecific tenderness in the 
upper lumbar region of the midline.  Straight less raising 
was negative.  Motor power, reflexes, and sensory examination 
were normal.

December 1991 private treatment records show the veteran fell 
and twisted his knee.  He now complained of low back pain 
exacerbation, with right knee pain.  The diagnosis was acute 
low back strain and a possible herniated disc.

April and May 1994 hospitalization records show the veteran 
complained of pain in his lower back.  He was diagnosed with 
a probable herniated disc.

In a May 1994 written statement, B.B., M.D., indicated that 
the veteran had a slight asymmetry of his nerve roots.  He 
suggested an epidural steroid injection to possibly relieve 
the veteran's back pain.  The veteran indicated that he had 
been injured in a motor vehicle accident and treated by a 
chiropractor.  The clinical impression was lumbar myofascial 
strain.

July 1994 private treatment records show the veteran 
continued to complain of, and was treated for low back pain.

August 1995 private treatment records show the veteran 
complained of low back pain that radiated to his right thigh.

In an August 1997 written statement, C.F., M.D., indicated 
that the veteran had been a patient in her office since 
August 1995.  The veteran was experiencing some pain in the 
low back and right leg.  Further treatment was indicated.

VA outpatient treatment records dated from December 1997 to 
April 1998 show the veteran continued to receive treatment 
for low back pain with radiculopathy.

A February 1998 VA MRI report shows the veteran had 
degenerative disc disease with broad-based posterior 
protrusion, causing encroachment on the nerve roots in the 
neural foramina bilaterally.

VA outpatient records dated from August 1998 to June 1999 
show the veteran continued to complain of, and was treated 
for, low back, neck, and leg pain.

In a July 2002 written statement, D.M., M.D., indicated that 
the veteran was being treated for chronic low back pain 
(spinal stenosis).  The physician stated that the veteran had 
suffered the initial injury to his back in service in 1966.

In VA records dated from August 2003 to July 2004, the 
veteran sought treatment for exacerbation of his back pain.  
He related his pain to his fall in service.  He reported that 
the low back pain did not really relate to the lower 
extremities.  The impression was exacerbation of chronic low 
back pain.

In May 2004, the veteran testified at the RO before a 
Decision Review Officer (DRO).  He stated that he remembered 
being in Vietnam.  One of the naval stations was under attack 
on land.  He had his weapon on the top deck.  He started down 
the stairs and missed the second or third step.  He fell to 
the bottom, striking his heels and buttocks.  He was treated 
with heat, ice, pain medication, and rest.  He did not seek 
more treatment for his back in service.  The veteran 
testified that he did not seek treatment post-service until 
1985 or 1986, when he started having trouble with his back.  
That was when he started going to the doctor for his back 
pain.  During the time period after his separation and prior 
to 1985, he said he had back pain from time to time, but it 
was due to overwork.  The veteran believed that his weight 
gain had brought about his severe back pain.  He then began 
experiencing pain in his leg.  He said that he saw one doctor 
who related his pain to his military injury.

II.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in February 1998, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

A November 1988 rating decision denied service connection for 
a low back injury.  The veteran did not file a notice of 
disagreement to initiate an appeal.  Thus, the November 1988 
rating decision was final.  No other rating decision 
specifically addressed the issue of service connection for a 
back disorder until the February 1998 rating decision, as to 
which the veteran perfected the current appeal.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Upon review of the record, the Board determines that the 
additional evidence is new, and does bear directly on the 
question of whether the veteran has a low back disorder 
related to active military service.  In the Board's opinion, 
this evidence provides a more complete picture of the 
veteran's disorder and its origin, and thus does bear 
directly and substantially upon the specific matter under 
consideration, and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the veteran's claim of service connection for a 
low back disorder.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for a low back 
injury on a de novo basis.

III.  Service Connection

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In August 2002 and August 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
May 1998 statement of the case (SOC) and March and August 
2004 supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the March 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield v. 
Nicholson, supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  There are some disabilities for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The veteran's claimed low back 
disorder is not one of those disabilities.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has contended that he fell off or down a ladder 
while on shipboard in service, and hurt his back.  He 
believes that the injury he sustained at that time is related 
to his current low back disorder.  His service medical 
records do show that he sustained a fall from a ladder in 
August 1966, and was treated with heat.  However, the Board 
notes that the veteran was discharged just after a September 
1966 Medical Board Report, which indicated that he had no 
current diagnoses or diseases that were incurred in or 
aggravated during his service.  The veteran was informed of 
that finding, and indicated he did not desire to submit a 
rebuttal.

We also note that the first medical evidence of any post-
service treatment for or complaints of a back disorder is 
dated in February 1987, more than twenty years after the 
veteran's separation from service.  Indeed, the veteran 
testified before the DRO in May 2004 that he did not seek 
treatment for his back until approximately 1985, because that 
was when the back began to bother him.  Furthermore, the 
veteran underwent a VA examination in February 1984 in 
conjunction with a separate claim.  At that time, he did not 
complain of low back pain, nor was a low back disorder noted 
or diagnosed.  Much later, in May 1994, Dr. B. stated that 
the veteran had been injured in a vehicular accident and seen 
by a chiropractor.  There is no indication or allegation that 
the described incident occurred in service.

The veteran certainly has a current low back disorder.  
Numerous VA and private medical records document his obvious 
pain and discomfort since 1987.  However, there is no 
competent medical evidence of record that shows a 
relationship between the veteran's current disorder and his 
military service, including his documented fall from a 
ladder.  The evidence does not support a finding that he 
sustained a chronic back disorder in service, nor is 
continuity of back symptomatology from service to the present 
shown by the record.

The Board does take note of the July 2002 written statement 
from Dr. M.  As noted above, Dr. M indicates that he treats 
the veteran for chronic low back pain.  He stated that the 
veteran suffered the initial injury to his back in service in 
1966.  However, the Board does not consider this material 
evidence for the following reasons.  It is significant that 
it appears Dr. M's opinion as to the veteran's service 
medical history was based solely upon statements made by the 
veteran.  The Court has held that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court of Appeals for Veterans Claims has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. M's statement might appear to 
support the veteran's claim, but a close analysis shows that 
it does not.  The medical professional does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  In particular, 
Dr. M did not describe the relationship between the veteran's 
service and his current disorder, to contain an explanation 
as to why the veteran's disorder showed no symptomatology for 
nearly twenty years.  Furthermore, there is no indication 
that Dr. M reviewed either the veteran's service medical 
records or his previous treatment records.  Therefore, the 
Board views his opinion as mere speculation.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. at 230; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board recognizes that the veteran believes that his 
current low back disorder is related to a fall he sustained 
in service.  The veteran's sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Therefore, while we sympathize with the pain the veteran 
currently experiences, because the evidence preponderates 
against the claim for service connection for the veteran's 
low back disorder, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of a low back injury is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


